UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 13, 2010 RADNET, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-19019 13-3326724 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1510 Cotner Avenue Los Angeles, California90025 (Address of Principal Executive Offices) (Zip Code) (310)478-7808 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ) Item2.02.Results of Operations and Financial Condition. On September 13, 2010 we issued a press release and held a conference call regarding our acquisition of eRad, Inc.A copy of the press release was furnished as Exhibit 99.1 to our Form 8-K filed on September 13, 2010 and we are furnishing herewith a copy of the transcript of the conference call as Exhibit 99.1 to this Current Report. The information in this Current Report, including Exhibit 99.1 is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section.The information in this Current Report, including Exhibit 99.1 shall not be incorporated by reference into any registration statement or other document filed with the Commission. Item9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number
